--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


Zenosense, Inc.
Avda. Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain  


The undersigned (the "Investor") hereby confirms its agreement with you as
follows:
 
1. This Securities Purchase Agreement (“Agreement”) is made as of the date set
forth below between Zenosense, Inc., a Nevada corporation (the "Company"), and
the Investor.  The Investor is hereby agreeing to make an equity investment in
four tranches, one with the signing of this Agreement (“Initial Purchase”) and
three consecutive monthly payments commencing no later than the end  of August
2014, pursuant to the terms of this Agreement (“Commitment Purchase”).
Notwithstanding the foregoing, the Company reserves the right to sell additional
securities of a similar or different nature, for different prices, from time to
time  prior to the consummation of the Commitment Purchase and thereafter,
without notice to the Investor, and the Investor may experience dilution in
respect of its investment due to any other any sales.
 
2. As of the date hereof, in respect of the Initial Purchase, the Company and
the Investor agree that the Investor will purchase from the Company, and the
Company will issue and sell to the Investor, for an aggregate purchase price of
US$71,500 (the “Initial Purchase Price”), an aggregate of 357,500 shares of the
Company's common stock, par value $0.001 per share (the “Common Stock”).


On dates to be mutually determined in the months of August, September and
October 2014, in respect of the Commitment Purchase, provided that if there is
no mutual determination of such a date, then no later than the 29th day of each
of these months (the “Second Closing Dates”), the Investor will purchase an
additional three tranches of shares of Common Stock for an aggregate amount of
$67,500 (“Commitment Purchase Price”) in return for an aggregate of 337,500
shares per tranche. The Company and Investor agree to use their best efforts to
agree on the Second Closing Dates, notwithstanding the default date of the 29th
day of each respective month.  The Investor understands and agrees that the
Commitment Purchase is a firm commitment and obligation to purchase shares,
without any conditions precedent, other than as set forth in the Terms and
Conditions for Purchase attached hereto, and the Commitment Purchase is an
enforceable agreement being made by the Investor, and that the Company will be
entitled to take any and all such action as it deems necessary and prudent to
enforce its rights hereunder.


The Initial Purchase Price is due to the Company with the return of the
Securities Purchase Agreement by the Investor, and the Commitment Purchase Price
is due to the Company on the Second Closing Dates.  Each of the Initial Purchase
Price and Commitment Purchase Price will be deposited into the IOLA account of
the Company’s counsel, and the funds will be transferred to the Company
operating account upon acceptance of the Securities Purchase Agreement by the
Company and delivery of the instructions to issue the shares to the Company’s
transfer agent.   During the period the Investor funds are held by the agent of
the Company, they will be at risk of the creditors of the Company claiming
rights to such funds.


 
1

--------------------------------------------------------------------------------

 


3.           The Company and the Investor agree that the purchase and sale of
the Common Stock, as of the date of this Agreement and as of the Second Closing
Dates is subject to the Terms and Conditions for Purchase attached hereto as
Annex I and incorporated herein by reference as if fully set forth herein.
Unless otherwise requested by the Investor in Exhibit A, the Common Stock issued
to the Investor will be issued in the Investor's name and address as set forth
below.
 
4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, other than as a passive stockholder, if at all,
(b) neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company that is greater than 5% of the current issued and outstanding shares of
common stock as reported in the latest report filed by the Company with the
United States Securities and Exchange Commission, and (c) neither it, nor any
affiliate of the Investor, has any direct or indirect affiliation or association
with any Finance and Regulatory Authority, Inc. ("FINRA") member. Exceptions:
 
(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")
 
___________________________________________________________



 
2

--------------------------------------------------------------------------------

 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

     
Dated as of: July 28, 2014
                                     
By:
     
Name:
Title: 
     
Address:
               

 
AGREED AND ACCEPTED, July 28, 2014:
 ZENOSENSE, INC.


 
By: ____________________
      Name: Carlos Jose Gil
      Title: Authorized Signatory










[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

 
3

--------------------------------------------------------------------------------

 

Annex I
 
Terms and Conditions for Purchase of Securities
 
1.Agreement to Sell and Purchase Securities.
 
1.1Purchase and Sale. At a Closing (as defined in Section 2), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and subject to the conditions set forth herein, for the Initial Purchase
Price or Commitment Purchase Price, as the case may be, the Common Stock
described in Paragraph 2 of the Securities Purchase Agreement attached hereto
(collectively with this Annex I and the other exhibits attached hereto, this
“Agreement”).
 
1.2 Investor. The Investor must execute and deliver a Securities Purchase
Agreement, and must complete a Certificate Questionnaire (in the form attached
as Exhibit A hereto) and an Investor Questionnaire (in the form attached as
Exhibit B hereto) in order to purchase the Common Stock.


2.Delivery at Closing.  The completion of the purchase and sale of the Common
Stock at either the Initial Purchase or the Commitment Purchase, as defined in
the Securities Purchase Agreement (either being referenced herein as a
“Closing”) shall occur in respect of the Initial Purchase to be the date of this
Agreement and with respect to the Commitment Purchase on a date to be determined
as the Second Closing Date, as defined in the Securities Purchase Agreement
(either dates being referenced herein as the “Closing Date”). At the Closing,
the Company shall instruct its transfer agent to issue (the “Instruction
Letter”) to the Investor that number of shares of Common Stock relevant to the
investment, as set forth in Paragraph 2 of the Securities Purchase Agreement. In
exchange for the delivery of the shares of Common Stock, the Investor shall pay
the Initial Purchase Price and the Commitment Purchase Price to the IOLA account
of the counsel to the Company by wire transfer of immediately available funds,
pursuant to the written instructions provided by the Company, if not previously
delivered to the Company.
 
The Company's obligation to issue and sell the shares of Common Stock to the
Investor shall be subject to the satisfaction of the following conditions, any
one or more of which may be waived by the Company: (a) prior receipt by the
Company of a copy of this Agreement executed by the Investor; (b) the accuracy
of the representations and warranties made by the Investor in this Agreement;
(c) the receipt of the Purchase Price or Commitment Purchase Price by the
counsel to the Company; and (d) the Investor will have agreed to exchange a debt
obligation of the Company to the Investor in the principal amount of $13,100,
into 65,500 shares of Common Stock, by separate agreement, which conversion rate
will be the same as the Initial Purchase Price.
 
The Investor's obligation to purchase the Common Stock shall be subject to the
satisfaction of the following conditions, any one or more of which may be waived
by the Investor: (a) the accuracy of the representations and warranties made by
the Company in this Agreement; (b) the execution and delivery by the Company of
the Instruction Letter; and (c) the fulfillment of the obligations of the
Company under this Agreement on or prior to the Closing.
  
3.Representations and Warranties of the Company.  Except as set forth in the SEC
Reports (as defined below), the Company hereby represents and warrants to the
Investor as of the date hereof and the Closing Date, as follows:
 
3.1Organization. The Company is a corporation duly organized and validly
existing under, and by virtue of, the laws of the State of Nevada and is in good
standing under such laws, and is qualified and in good standing under the laws
of each other jurisdiction in which it is required to be so qualified.
 
 
4

--------------------------------------------------------------------------------

 
3.2Corporate Power. The Company has all requisite corporate power and authority
to own and operate its properties and assets, and to carry on its business as
presently conducted.  The Company has all requisite legal and corporate power
and authority to execute and deliver the Agreement and to carry out and perform
its obligations under the terms of the Agreement.
 
3.3Authorization; Validity. The execution, delivery and performance of the
Agreement by the Company has been duly authorized by all requisite corporate
action and the Agreement constitute the valid and binding obligations of the
Company, enforceable against it in accordance with its terms, except as limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally.  The shares of Common Stock when
issued pursuant to the Agreement shall be, duly authorized, validly issued,
fully paid and non-assessable.


3.4Non-Contravention.  Neither the execution, delivery nor performance of any of
the Agreement has or will result in a violation or conflict with or constitute,
with or without the passage of time or giving of notice or both, either a
default under any provision of the Company’s articles of incorporation or
by-laws or any agreement, instrument or contract to which it is a party or by
which it is bound and that has been filed as an exhibit to the SEC Reports.
 
3.5Compliance with Laws. The Company is not in material violation of, and
neither the execution, delivery nor performance of the Agreement or any of its
terms by the Company has or will result in a material violation of, any federal,
state, local or foreign law, rule, regulation, order, judgment or decree
applicable to the Company.
 
3.6Accurate Information.  All disclosure furnished by the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, is true and correct in all material respects.


 4. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company as of the date hereof and the Closing
Date, as follows:
 
4.1Investor Knowledge and Status. The Investor represents and warrants to, and
covenants with, the Company that: (i) the Investor is an "accredited investor"
as defined in Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in restricted
securities of micro-cap companies presenting an investment decision similar to
that involved in the purchase of the Common Stock, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Common Stock; (ii) the Investor understands that the
shares of Common Stock will be “restricted securities” when issued and will not
have been registered under the Securities Act and will be acquiring the shares
of Common Stock in the ordinary course of its business and for its own account
for investment only, has no present intention of distributing any of the
securities and has no arrangement or understanding with any other persons
regarding the distribution of the Common Stock; and (iii) the Investor has, in
connection with its decision to purchase the Common Stock, relied only upon the
representations and warranties of the Company contained herein and the
information contained in the SEC Reports. The Investor understands that the
issuance of the Common Stock to the Investor have not been registered under the
Securities Act, or registered or qualified under any state securities law, in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the representations made by the Investor in this Agreement.
No person is authorized by the Company to provide any representation that is
inconsistent with or in addition to those contained herein or in the SEC
Reports, and the Investor acknowledges that it has not received or relied on any
such representations.
 
 
5

--------------------------------------------------------------------------------

 
4.2Power. The Investor has all requisite power and authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.


4.3Authorization; Validity.   The execution, delivery and performance by the
Investor of the transactions contemplated by this Agreement have been duly
authorized by any necessary corporate or similar action on the part of the
Investor, as applicable. This Agreement has been duly executed by the Investor
and constitutes the valid and binding obligation of the Investor, enforceable
against it in accordance with its terms, except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.
 
4.8Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person, that it is relying solely upon the representations and
warranties of the Company set forth in this Agreement in making its investment
decision, and that it is not acting in concert with any other person in making
its purchase of the Common Stock hereunder.
 
5.Transfer Restrictions;Legends. Certificates evidencing the shares of Common
Stock shall each bear any legend as required by the "blue sky" laws of any state
and a restrictive legend in substantially the following form, until such time as
they are not required:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
6.Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered by first-class registered or certified
airmail, or internationally recognized overnight express courier, postage
prepaid, or by facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the business day
received, or (ii) if delivered by an internationally recognized overnight
carrier, one business day after timely delivery to such carrier, and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
 
(a) if to the Company, to:
Zenosense, Inc.
Avda Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain
 
Attention:
 

 
 
6

--------------------------------------------------------------------------------

 

   
with a copy to:
Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue
New York, New York 10022
 
Attention: Andrew D. Hudders, Esq.
 
The above notice to counsel is only for informational purposes, and shall not
constitute legal notice under this Agreement or for any other purpose.
 

 
 
(b) if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.


7.Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.
 
8.Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
9.Entire Agreement; Severability. This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  Other than a condition
precedent, the Investor has no rights under the Asset Purchase Agreement.
 
10.Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the law of the State of New York,
without giving effect to principals of conflict of laws. The parties (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in the courts of the State of New
York, County of New York, (ii) waive any objection to the venue of any such
suit, action or proceeding and the right to assert that such forum is not a
convenient forum, and (iii) irrevocably consent to the jurisdiction of the
courts of the State of New York, County of New York, in any such suit, action or
proceeding, and further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding and agree
that service of process upon them mailed by certified mail to their respective
addresses shall be deemed in every respect effective service of process upon
them in any such suit, action or proceeding.
 
11.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.


12.Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party (other than by merger).
 
13.Fees and Expenses.  Except as provided in this Agreement, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of the Common Stock to the
Investor.
 
 
7

--------------------------------------------------------------------------------

 
14.Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.
 
15.Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance under the
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Agreement and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.


16.Non-Contravention.  The Investor is agreeing to the terms of this Agreement
on the understanding and agreement that the Company will use all commercially
reasonable efforts to not frustrate in any way the ability of the Investor to
sell any of the Shares that may be purchased under this Agreement, including to
cause its agents to act expeditiously to take any and all action to remove any
federal and state securities restrictive legends and other restrictions that it
is legally able to remove, time being of the essence, as requested by the
Investor from time to time, such actions to be at the expense of the Company. It
is agreed that if the Company does not act in accordance with the foregoing
obligations that it will be liable in damages, to reimburse the Investor for any
loss in the market value of the Shares that the Investor intends to sell but is
unable to sell, including any “buy-in” expenses imposed on the Investor in any
attempt to sell the Shares, and any legal and other expenses of the Investor in
attempting to recover its damages from the Company. Notwithstanding the
foregoing, this obligation of the Company does not include registering any of
the Shares for resale under any federal or state securities laws, or to take any
other action to facilitate the sale of the Shares, including consenting to any
service in any jurisdiction or paying any fees in respect of the sale of the
Shares.
 



 
8

--------------------------------------------------------------------------------

 
